Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 16 claims and claims 1-16 are pending.

	
	
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2016 has been entered.
                                         
                                            Response to Arguments 
Applicant's arguments, filed on 03/14/2022 with respect to claims 1 and 9 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1 and 9. See the rejection below of claims 1 and 9 for relevant citations found in George and GARCIA disclosing the newly added limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Claims 1 and 9 recites “a software module operative to determine the resolution of the camera in the pixels and the physical dimensions of the mobile device”. It is not clear how the resolution of the camera in the pixels and the physical dimensions of the mobile device are being determined.
Dependent claims 2-8 and 10-16 are also rejected since these dependent claims do not fix the above claim deficiency.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over de George (US. Pub. No. US 2016/0104299 A1) in view of GARCIA et al. (WO 2013/059599 A1).

Regarding claim 1, George a clothing measurement and sizing system([para 0003]- techniques for measuring dimensions of an object, and more particularly to using a mobile device to capture a digital image of an object (such as a garment), to determine its dimensions from the image), comprising: a mobile device having a camera([see in fig. 2 and para 0006]-a mobile device); said mobile device calculating the measurements and sizing of the garment from the one or more captured images([para 0003]- techniques for measuring dimensions of an object, and more particularly to using a mobile device to capture a digital image of an object (such as a garment), to determine its dimensions from the image; [see also para 0009; 0032; 0036 ]).
However, George does not explicitly disclose a software module operative to determine the distance from said mobile device camera to a garment, where the garment is centered within the view from said mobile device camera; a software module operative to determine the resolution of the camera in pixels and the physical dimensions of the mobile device; the mobile device camera capturing one or more images of the garment on direction of a user.
In an analogous art, GARCIA discloses a software module operative to determine the distance from said mobile device camera to a garment([para 0002]- determination of using image analysis to determine the distance of objects from a camera), where the garment is centered within the view from said mobile device camera([see in fig. 5]-the camera is being manipulated to be in proper orientation); a software module operative to determine the resolution of the camera in pixels and the physical dimensions of the mobile device([para 0035]- The actual physical size of pixels within a digital image will vary between images, depending on the pixel resolution and pixel density (e.g. pixels per inch) of the image, however, within an image these properties are fixed and physical features of objects within the image may be compared by determining linear or areal pixel dimensions. In some contexts, image size will refer to the dimension of interest of a feature pictured within a displayed or printed image. The actual physical size of such features will vary depending on the resolution of the original image and the resolution of the display or print, but in any case, these parameters are typically fixed within a displayed or printed image and meaningful comparisons of sizes within such displayed or printed image may be made; it is also understood that any camera’s size, dimension and resolution are known in camera specification); the mobile device camera capturing one or more images of the garment on direction of a user([see in Fig. 5]- Figure 5 is a software flowchart describing the process of acquiring an image. Upon initiation of the software application, the device's camera is turned on (501). Custom graphics are dynamically overlaid upon the camera preview field of view (502). These custom graphics can include sights and guides to aid the user in aligning the camera, information about the orientation status of the camera, and touchscreen-responsive buttons allowing the user to select their desired orientation and make other inputs. The graphics can also include written instructions directing the user to position a reference standard on, next to, or otherwise in-plane with the item to be measured. The camera preview field of view and custom graphics are then displayed on the screen of the device for the user (503). The user can then select the desired orientation for taking the photograph such that the camera lens is aligned parallel to the axis of measurement on the item to be measured). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of GARCIA to the modified system of George a method conveniently and accurately measures the size attributes of various items using imaging [GARCIA; para 0009].
Regarding claim 7, GARCIA teaches transmitting the calculated garment measurements to a third-party technology provider([para 0071]- the images are then transmitted, uploaded or otherwise acquired by the device on which the image analysis step is carried out. If desired, image analysis results can then be transmitted back to the device on which the original image capture step was carried out. For example, a user can utilize a smartphone equipped with an image acquisition means to take a photograph of a reference standard on or next to a body part, wound, lesion, or other medically relevant feature. The image can then be transmitted to a second device off-site, where size estimation of the feature is calculated by a trained professional. This size calculation can then be transmitted back to the user, either manually (for example, by a physician reviewing the image), automatically, or upon the user's request).
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 9 have been met in system claim 1.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.


Claims 2-5, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over George in view of GARCIA  as applied to claim 1 above and further in view of Belk et al. (US. Pat. No. 6,064,429).

Regarding claim 2, the combination of George and GARCIA does not explicitly disclose calculating the physical size of the garment using information about the size of the mobile device, the resolution of the camera image, and the distance of the camera to the garment.
In an analogous art, Belk teaches calculating the physical size of the garment using information about the size of the mobile device, the resolution of the camera image, and the distance of the camera to the garment ([col. 9, line 15-23]- calculate the size of a foreign object by determining the range or distance from the camera to the foreign object see also [col. 2 ,line 41- 46]- resolution capability of these cameras being selected based upon the size and contour of work surface and size of foreign objects of concern). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Belk to the modified system of George and GARCIA a methods and apparatus for video detection of foreign objects on a work surface and warning the operator by computer display representation, warning light, vibrating beeper, and/or audio warning during manufacture of composite structures containing stacked layers of material [Belk; abstract].
Regarding claim 3, Belk teaches where the distance from the camera to the garment automatically calculated by the mobile device ([col. 9, line 15-23]- calculate the size of a foreign object by determining the range or distance from the camera to the foreign object).

Regarding claim 4, Belk teaches where the distance from the camera to the garment input by the user ([col. 9, line 2023]- a look-up table of distances from the camera to the foreign object could be predetermined for the various angles) .
Regarding claim 5, Belk teaches where the calculated physical size of the garment is stored in a database ([col. 9, line 15-23]- calculate the size of a foreign object by determining the range or distance from the camera to the foreign object; it is understood that came will have a memory or storage to store the calculating distance). 
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claims 6, 8, 14 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over de Geroge  in view of GARCIA as applied to claim 1 above and further in view of Lam (US. Pub. No. 2002/0004763 A1).

Regarding claim 6, the combination of George and GARCIA does not explicitly disclose calculating measurements of the garment where the measurements converted to desired sizing, in English system units, metric system units, US sizing, European sizing, or any other sizing system the user prefers.
In an analogous art, Lam teaches calculating measurements of the garment where the measurements may be converted to desired sizing, in English system units, metric system units, US sizing, European sizing, or any other sizing system the user prefers ([abstract; para 0133 and Fig. 19]- the conversion of a body profile code to fit with a particular garment size defined by a garment size chart) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lam to the modified system of George and GARCIA methods and apparatus for use by retailers for facilitating a customer's selection of coordinated and properly sized articles of wearing apparel ([Lam; para 0002]).
Regarding claim 8, Lam teaches selecting from a third party technology provider, clothing items correlating to the calculated measurements of the garment to populate a catalogue of garments and other items that are personalized for the user([para 0012; 0019]- enabling a computing apparatus to fetch a personalized data file upon request ).
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Isabelle et al., US 2014/0358738 A1, discloses method is provided for representing fitting of clothing for a plurality of users.
2.	Siddique et. al., US 2010/0030578 A1, discloses to immersive online shopping, entertainment, business, travel and product modeling, in particular to a method and system for modeling of apparel items online in a collaborative environment.
3.	ADEYOOLA et al., US 2016/0217618 A1, discloses Methods for generating and sharing a virtual body model of a person.

	




Conclusion
                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/           Primary Examiner, Art Unit 2487